Skadden, Arps, Slate, Meagher & Flom llp ONE RODNEY SQUARE P.O. BOX 636 WILMINGTON, DELAWARE 19899-0636 TEL: (302) 651-3000 FAX: (302) 651-3001 www.skadden.com December 5, 2016 FIRM/AFFILIATE OFFICES BOSTON CHICAGO HOUSTON LOS ANGELES NEW YORK PALO ALTO WASHINGTON, D.C. BEIJING BRUSSELS FRANKFURT HONG KONG LONDON MOSCOW MUNICH PARIS SÃO PAULO SEOUL SHANGHAI SINGAPORE SYDNEY TOKYO TORONTO Via EDGAR Mara L. Ransom Assistant Director Office of Consumer Products Division of Corporation Finance United States Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-3561 Re: International Textile Group, Inc. Amendment to Schedule 13D filed by WL Ross & Co. LLC Filed March 17, 2006 File No. 005-45337 Dear Ms. Ransom: On behalf of our Firm's client, WL Ross & Co. LLC (“WL Ross”), I am writing to confirm my December 5, 2016 conversation with Danilo Castelli, Esq. of the staff (the “Staff”) of the United States Securities and Exchange Commission during which I requested, on behalf of WL Ross, that the Staff extend by ten business days the deadline for WL Ross to respond to the Staff’s letter, dated November 18, 2016, regarding matters related to the above-referenced filing, and to confirm that the Staff has consented to this request (subject to the filing of this confirmation letter on behalf of WL Ross). Please do not hesitate to contact me at (212) 735-2904 if you have any further questions regarding this matter.We appreciate the Staff's consent to the extension.Thank you very much. Sincerely, /s/ Steven J. Daniels Steven J. Daniels cc:Nicholas Tsoudis, Esq.
